Name: Commission Regulation (EEC) No 137/84 of 19 January 1984 correcting Regulation (EEC) No 126/84 fixing the maximum export refund for the 26th partial invitation to tender for white sugar issued within the framework of the principle standing invitation to tender provided for in Regulation (EEC) No 1880/83
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 1 . 84 Official Journal of the European Communities No L 17/25 COMMISSION REGULATION (EEC) No 137/84 of 19 January 1984 correcting Regulation (EEC) No 126/84 fixing the maximum export refund for the 26th partial invitation to tender for white sugar issued within the framework of the principle standing invitation to tender provided for in Regulation (EEC) No 1880/83 opinion of the Management Committee ; whereas the Regulation in question should therefore be corrected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular the first subparagraph of Article 19 (4) (b) thereof, Whereas Commission Regulation (EEC) No 126/84 of 18 January 1984 (3) fixed the maximum export refund for the 26th partial invitation to tender for white sugar issued within the framework of the principle standing invitation to tender provided for in Regulation (EEC) No 1880/83 (4); whereas a check has shown that the amount referred to in Article 1 of the said Regulation does not correspond to the measures presented for the HAS ADOPTED THIS REGULATION : Article 1 The amount '34,951 ECU' referred to in Article 1 of Regulation (EEC) No 126/84 is hereby replaced by '34,921 ECU'. Article 2 This Regulation shall enter into force on 20 January 1984. It shall apply with effect from 19 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. I1) OJ No L 74, 18 . 3 . 1982, p. 1 . (3) OJ No L 16, 19 . I. 1984, p. 28 . H OJ No L 187, 12. 7. 1983, p. 5 .